DETAILED ACTION
The action is responsive to the communications filed on 07/06/2021. Claims 1-20 are pending in the case. Claims 1, 15 and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20130006957 A1, hereinafter Huang) in view of Zadeh et al. (US 20140201126 A1, hereinafter Zadeh) in further view of Alexander (US 7831609 B1).

As to claim 1, Huang discloses a method, comprising: 
evaluating an area of interest, of a user interface of a client device, wherein the area of interest comprises an image of an entity (“In another embodiment, the client device 104 may initiate an image search based on a search gesture of the user 102. For example, the user 102 may note an image in an 
identifying context associated with the area of interest based upon the identity of the entity, wherein the context is based upon the image (“At block 1608, a search query may be formulated based upon the region of content defined by the search gesture. The search query may be based on the content within the region and, possibly, context information, which is relevant to a search. The context information may include content proximate to the region of content, a paragraph having a portion thereof within the region of content, a sentence having a portion thereof within the region of content, a title of a document having a portion of the document within the region of content, a uniform resource locator where the displayed content is located, an application identifier of an application used to display the displayed content, metadata associated with the displayed content, and/or a geographic location of the client device performing the search,” Huang paragraph 0113; “In other embodiments, the client device 104 may further include an image recognition module (not shown) which may identify one or more objects in the part of the image that is defined by the region of content or is part of the identified subject matter (e.g., a face, a landmark, a product, etc.). The client device 104 may then formulate a search query using the identified one or more objects and perform an image search for the user 102,” Huang paragraph 0104);
performing a search of content based upon the context (“At block 1610, a search using the search query may be automatically caused to be performed in response to completion of the search 
identifying a plurality of potential query search terms, comprising a first potential query search term and a second potential query search term, based upon the context (“The search query formulated by the client device 104 and/or the one or more search results 304 or 800 presented to the user 102 may include one or more search entities 900. Search entities are predetermined keywords that are representative of the search results.” Huang paragraph 0082); 
providing the first set of search results and the plurality of potential query search terms through the client device (“The search query formulated by the client device 104 and/or the one or more search results 304 or 800 presented to the user 102 may include one or more search entities 900,” Huang paragraph 0082; Huang Figure 8 search entities in text box displayed alongside search results); 
responsive to receiving a selection of the first potential query search term of the plurality of potential query search terms, filtering the first set of search results based upon the first potential query search term to generate a filtered set of search results (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082); and
providing the filtered set of search results through the client device (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082).
However Huang does not appear to explicitly disclose:
an image of an entity performing an activity; and 
(ii) evaluating the image, utilizing image recognition, to identify the activity being performed in the image by the entity in the image.
Zadeh teaches:

(ii) evaluating the image, utilizing image recognition, to identify the activity being performed in the image by the entity in the image (“In one embodiment, the system is used for recognition of face… recognizing posture, action, or pose (e.g. for mood, situation, or status analysis, e.g. resulting in the analysis that "Jim is running & he looks scared", or "RUNNING+SCARED" as attributes to JIM),” Zadeh paragraph 2617, identifying the context of the image by identifying the person in the image and the activity he/she is perfoming).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to identify an action being performed by a subject of a photo as taught by Zadeh. One would have been motivated to make such a combination so that more context information could be used for formulating search queries, thus resulting in search queries that are more focused for the user.
However neither Huang nor Zadeh appear to explicitly disclose:
at least one of: 
responsive to determining that the first set of search results comprises less than a first threshold number of search results: 
expanding the search by at least one of adding one or more optional keywords to search parameters or making one or more required keywords in the search parameters optional; and 
determining a second set of search results based upon the expanding; 
or 
responsive to determining that the first set of search results comprises more than a second threshold number of search results: 

determining the second set of search results based upon the narrowing.
Alexander teaches:
at least one of: 
responsive to determining that the first set of search results comprises less than a first threshold number of search results (“responsive to determining that the results are not acceptable, based at least on determining that the number of results returned for the query is greater or less than a threshold number, presenting the results of the query on the interface, wherein each result presented is associated on the interface with an indication that the result is to be retained or to be removed,” Alexander claim 1, query can be modified based on the number of results being below a threshold number; “In still other examples, the concepts are not displayed to the user, and one or more iterations query revision can occur automatically,” Alexander column 10 lines 18-20): 
expanding the search by at least one of adding one or more optional keywords to search parameters or making one or more required keywords in the search parameters optional (“In some examples, after determining concept words for one or more of inclusion and exclusion, the user can cause the query as revised to be resubmitted (612), such as by selecting refine search link 1530. In other examples, after determining such concept words, query revision and submission can occur automatically, such that the user does not need to explicitly indicate that the query should be resubmitted,” Alexander column 10 lines 12-18, words can be included or excluded from the search query; “In the above description, analysis and concept identification for inclusion or exclusion can use information available from each search engine. For example, common elements from all accepted and/or rejected entries can be identified. These common elements can be added to the query as the appropriate Boolean statements (or in whatever form the search query must take as dictated by each specific target search engine),” Alexander column 11 lines 32-39; “In another example, the initial trial query can include the name of 
determining a second set of search results based upon the expanding (“…then the results are presented (504) on an interface (e.g., provided for display in a browser, such as in UI 127 implemented using browser 126),” Alexander column 7 lines 63-66); 
or 
responsive to determining that the first set of search results comprises more than a second threshold number of search results (“FIG. 5 depicts that a determination whether a number of results returned for a trial query is greater than a threshold number (alternatively, greater or equal to a threshold), and if so, then the trial query is revised (503), and the depicted method can return to submitting (406) the revised trial query to the search engine (identified by reference 417),” Alexander column 7 lines 44-50): 
narrowing the search by adding one or more required keywords to the search parameters (“For example, in one example, a first trial query can use the name of a person as two separate words, and if too many results are returned, then the trial query can be modified to include the name as a phrase search. In another example, a current employer can be included in a first modification,” Alexander column 7 lines 50-55); and 
determining the second set of search results based upon the narrowing (“If the number of results is not greater than the threshold, then the results are presented (504) on an interface (e.g., provided for display in a browser, such as in UI 127 implemented using browser 126),” Alexander column 7 lines 63-66).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to expand or narrow a search query in response to receiving too few or too many results as taught by Alexander. One would have been 

As to claim 2, Huang as modified by Zadeh and Alexander further discloses the method of claim 1, comprising: 
utilizing a visual effect to indicate the area of interest (“In response to detecting the search gesture, at 1606, a representation of the region of content defined by the search gesture may be displayed on the displayed content. The representation of the region of content may include a line enclosing the region of content, a highlighting view of the region of content, and/or a magnifying lens view of the region of content,” Huang paragraph 0112).

As to claim 3, Huang as modified by Zadeh and Alexander further discloses the method of claim 2, comprising: 
receiving feedback associated with the identification of the area of interest based upon the visual effect (“At block 1614, the client device determines if the search query should be altered based on, for example, a resizing gesture such as that shown in FIG. 4, a relocation gesture such as that shown in FIG. 5,” Huang paragraph 0115); and 
responsive to the feedback indicating an improper identification for the area of interest, adjusting the area of interest (“FIG. 5 illustrates another example technique of altering a scope of a search, in which the user 102 may alter a scope of the search by relocating the representation 302 defined by the search gesture to a new position on the displayed content. Specifically, the user 102 may input a relocation gesture 500 to relocate the representation 302 to a new location (shown in broken lines),” Huang paragraph 0078).

As to claim 7, Huang as modified by Zadeh and Alexander further discloses the method of claim 1, the filtering the second set of search results comprising: 
adding the first potential query search term to a search query associated with the second set of search results (“For instance, in the illustrated example, the user may speak the command "Search For" 

As to claim 9, Huang as modified by Zadeh and Alexander further discloses the method of claim 1, comprising: 
displaying an input box through a second user interface (Huang Figure 8 textbox); 
prompting a user to enter at least one of a keyword or a phrase associated with the context into the input box (“wherein the search-query input area comprises a text box in which a user can provide text used to search for content relevant thereto,” Huang claim 7); and 
responsive to at least one of the keyword or the phrase being entered into the text input box, utilizing at least one of the keyword or the phrase to perform a secondary search (“A query input area or a search-query input area, as used herein, refers to a search box or text box into which a user can input a query associated with content to be searched, for example, in a database. In embodiments, a query input area is associated with a search engine. In this regard, upon a user entering a query into the query input area, a particular search engine (e.g., Internet search engine) is utilized to perform a search,” Huang paragraph 0037).

As to claim 10, Huang as modified by Zadeh and Alexander further discloses the method of claim 1, comprising:
responsive to determining that the first set of search results comprises less than the first threshold number of search results (“responsive to determining that the results are not acceptable, based at least on determining that the number of results returned for the query is greater or less than a threshold number, presenting the results of the query on the interface, wherein each result presented is associated on the interface with an indication that the result is to be retained or to be removed,” Alexander claim 1, query can be modified based on the number of results being below a threshold number; “In still other examples, the concepts are not displayed to the user, and one or more iterations query revision can occur automatically,” Alexander column 10 lines 18-20): 

determining the second set of search results based upon the expanding (“…then the results are presented (504) on an interface (e.g., provided for display in a browser, such as in UI 127 implemented using browser 126),” Alexander column 7 lines 63-66); 

As to claim 11, Huang as modified by Zadeh and Alexander further discloses the method of claim 1, comprising: 
responsive to determining that the first set of search results comprises less than the first threshold number of search results (“responsive to determining that the results are not acceptable, based at least on determining that the number of results returned for the query is greater or less than a threshold number, presenting the results of the query on the interface, wherein each result presented is associated on the interface with an indication that the result is to be retained or to be removed,” Alexander claim 1, 
expanding the search by making the one or more required keywords in the search parameters optional (“In some examples, after determining concept words for one or more of inclusion and exclusion, the user can cause the query as revised to be resubmitted (612), such as by selecting refine search link 1530. In other examples, after determining such concept words, query revision and submission can occur automatically, such that the user does not need to explicitly indicate that the query should be resubmitted,” Alexander column 10 lines 12-18, words can be included or excluded from the search query; “In the above description, analysis and concept identification for inclusion or exclusion can use information available from each search engine. For example, common elements from all accepted and/or rejected entries can be identified. These common elements can be added to the query as the appropriate Boolean statements (or in whatever form the search query must take as dictated by each specific target search engine),” Alexander column 11 lines 32-39; “In another example, the initial trial query can include the name of the user, a current employer and a past employer. Logical operators can be included to specify that results returned should have all search terms, at least one search term, or a specified subset of the search terms,” Alexander column 7 lines 10-15, Boolean logic operators can be used to modify the query so that at least one search term or a subset of search terms are required (i.e., making the other search terms optional)); and 
determining the second set of search results based upon the expanding (“…then the results are presented (504) on an interface (e.g., provided for display in a browser

As to claim 12, Huang as modified by Zadeh and Alexander further discloses the method of claim 1, comprising:
performing a search based upon a user interest associated with the context to identify related content associated with the user interest (“The personal data 124 may include, but is not limited to, an address book, a contact list, a calendar, call logs, and/or current location data, such as global positioning 

As to claim 13, Huang as modified by Zadeh and Alexander further discloses the method of claim 1, comprising: 
responsive to determining that the first set of search results comprises more than the second threshold number of search results (“FIG. 5 depicts that a determination whether a number of results returned for a trial query is greater than a threshold number (alternatively, greater or equal to a threshold), and if so, then the trial query is revised (503), and the depicted method can return to submitting (406) the revised trial query to the search engine (identified by reference 417),” Alexander column 7 lines 44-50): 
narrowing the search by adding the one or more required keywords to the search parameters (“For example, in one example, a first trial query can use the name of a person as two separate words, and if too many results are returned, then the trial query can be modified to include the name as a phrase search. In another example, a current employer can be included in a first modification,” Alexander column 7 lines 50-55); and 
determining the second set of search results based upon the narrowing (“If the number of results is not greater than the threshold, then the results are presented (504) on an interface (e.g., provided for display in a browser, such as in UI 127 implemented using browser 126),” Alexander column 7 lines 63-66).

As to claim 15, Huang discloses a system, comprising: 
a processor (Huang paragraph 106); and 
memory comprising processor-executable instructions that when executed by the processor cause the processor to implement a search component (“The memory 108 includes one or more program modules 114 and program data 115. In the illustrated example, the program modules 114 include any 
evaluate an area of interest of a first user interface of a client device, wherein the area of interest comprises an image of an entity (“In another embodiment, the client device 104 may initiate an image search based on a search gesture of the user 102. For example, the user 102 may note an image in an image processing application or a web page and want to perform a search related to the image,” Huang paragraph 0102; “In other embodiments, the client device 104 may further include an image recognition module (not shown) which may identify one or more objects in the part of the image that is defined by the region of content or is part of the identified subject matter (e.g., a face, a landmark, a product, etc.). The client device 104 may then formulate a search query using the identified one or more objects and perform an image search for the user 102,” Huang paragraph 0104) 
identify context associated with the area of interest based upon an identity of the entity, wherein the context is based upon the image (“At block 1608, a search query may be formulated based upon the region of content defined by the search gesture. The search query may be based on the content within the region and, possibly, context information, which is relevant to a search. The context information may include content proximate to the region of content, a paragraph having a portion thereof within the region of content, a sentence having a portion thereof within the region of content, a title of a document having a portion of the document within the region of content, a uniform resource locator where the displayed content is located, an application identifier of an application used to display the displayed content, metadata associated with the displayed content, and/or a geographic location of the client device performing the search.,” Huang paragraph 0113);
perform a search of content based upon the context (“At block 1610, a search using the search query may be automatically caused to be performed in response to completion of the search gesture,” Huang paragraph 0114) to identify a first set of search results (“At block 1612, search results are displayed on the display of the client device 104,” Huang paragraph 0114); 

provide the first set of search results and the plurality of potential query search terms through the client device (“The search query formulated by the client device 104 and/or the one or more search results 304 or 800 presented to the user 102 may include one or more search entities 900,” Huang paragraph 0082; Huang Figure 8 search entities in text box displayed alongside search results); 
responsive to receiving a selection of the first potential query search term of the plurality of potential query search terms, filtering the first set of search results based upon the first potential query search term to generate a filtered set of search results (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082); and
provide the filtered set of search results through the client device (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082).
However Huang does not appear to explicitly disclose:
an image of an entity performing an activity; and 
wherein the evaluating comprises evaluating the image, utilizing image recognition, to identify the activity being performed in the image.

an image of an entity performing an activity (“This is also useful for analyzing and classifying Facebook.RTM. and photo album sites, e.g. for face or iris recognition, e.g. to identify, track, or classify people or objects,” Zadeh paragraph 1385; “In one embodiment, the system is used for recognition of face… recognizing posture, action, or pose (e.g. for mood, situation, or status analysis, e.g. resulting in the analysis that "Jim is running & he looks scared", or "RUNNING+SCARED" as attributes to JIM),” Zadeh paragraph 2617, image of a person named Jim performing a running activity); and 
wherein the evaluating comprises evaluating the image, utilizing image recognition, to identify the activity being performed in the image (“In one embodiment, the system is used for recognition of face… recognizing posture, action, or pose (e.g. for mood, situation, or status analysis, e.g. resulting in the analysis that "Jim is running & he looks scared", or "RUNNING+SCARED" as attributes to JIM),” Zadeh paragraph 2617, identifying the context of the image by identifying the person in the image and the activity he/she is perfoming).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang to identify an action being performed by a subject of a photo as taught by Zadeh. One would have been motivated to make such a combination so that more context information could be used for formulating search queries, thus resulting in search queries that are more focused for the user.
However neither Huang nor Zadeh appear to explicitly disclose:
at least one of: 
responsive to determining that the first set of search results comprises less than a first threshold number of search results: 
expanding the search by at least one of adding one or more optional keywords to search parameters or making one or more required keywords in the search parameters optional; and 
determining a second set of search results based upon the expanding; 
or 

narrowing the search by adding one or more required keywords to the search parameters; and 
determining the second set of search results based upon the narrowing.
Alexander teaches:
at least one of: 
responsive to determining that the first set of search results comprises less than a first threshold number of search results (“responsive to determining that the results are not acceptable, based at least on determining that the number of results returned for the query is greater or less than a threshold number, presenting the results of the query on the interface, wherein each result presented is associated on the interface with an indication that the result is to be retained or to be removed,” Alexander claim 1, query can be modified based on the number of results being below a threshold number; “In still other examples, the concepts are not displayed to the user, and one or more iterations query revision can occur automatically,” Alexander column 10 lines 18-20): 
expanding the search by at least one of adding one or more optional keywords to search parameters or making one or more required keywords in the search parameters optional (“In some examples, after determining concept words for one or more of inclusion and exclusion, the user can cause the query as revised to be resubmitted (612), such as by selecting refine search link 1530. In other examples, after determining such concept words, query revision and submission can occur automatically, such that the user does not need to explicitly indicate that the query should be resubmitted,” Alexander column 10 lines 12-18, words can be included or excluded from the search query; “In the above description, analysis and concept identification for inclusion or exclusion can use information available from each search engine. For example, common elements from all accepted and/or rejected entries can be identified. These common elements can be added to the query as the appropriate Boolean statements (or in whatever form the 
determining a second set of search results based upon the expanding (“…then the results are presented (504) on an interface (e.g., provided for display in a browser, such as in UI 127 implemented using browser 126),” Alexander column 7 lines 63-66); 
or 
responsive to determining that the first set of search results comprises more than a second threshold number of search results (“FIG. 5 depicts that a determination whether a number of results returned for a trial query is greater than a threshold number (alternatively, greater or equal to a threshold), and if so, then the trial query is revised (503), and the depicted method can return to submitting (406) the revised trial query to the search engine (identified by reference 417),” Alexander column 7 lines 44-50): 
narrowing the search by adding one or more required keywords to the search parameters (“For example, in one example, a first trial query can use the name of a person as two separate words, and if too many results are returned, then the trial query can be modified to include the name as a phrase search. In another example, a current employer can be included in a first modification,” Alexander column 7 lines 50-55); and 
determining the second set of search results based upon the narrowing (“If the number of results is not greater than the threshold, then the results are presented (504) on an interface (e.g., provided for display in a browser, such as in UI 127 implemented using browser 126),” Alexander column 7 lines 63-66).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang to expand or narrow a search query in 

As to claim 16, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 9 and is therefore rejected using the same rationale as above.

As to claim 20, Huang discloses a non-transitory computer readable medium comprising computer executable instructions that when executed by a processor perform (“The memory 108 includes one or more program modules 114 and program data 115. In the illustrated example, the program modules 114 include any number of application(s) 116 that are capable of, among other things, displaying content to a user on a display of the client device 104,” Huang paragraph 0046; Huang Figure 1 106) a method, comprising: 
evaluating an area of interest of a user interface of a client device, wherein the area of interest comprises an image of an entity (“In another embodiment, the client device 104 may initiate an image search based on a search gesture of the user 102. For example, the user 102 may note an image in an image processing application or a web page and want to perform a search related to the image,” Huang paragraph 0102; “In other embodiments, the client device 104 may further include an image recognition module (not shown) which may identify one or more objects in the part of the image that is defined by the 
identifying context associated with the area of interest based upon the identity of the entity, wherein the context is based upon the image (“At block 1608, a search query may be formulated based upon the region of content defined by the search gesture. The search query may be based on the content within the region and, possibly, context information, which is relevant to a search. The context information may include content proximate to the region of content, a paragraph having a portion thereof within the region of content, a sentence having a portion thereof within the region of content, a title of a document having a portion of the document within the region of content, a uniform resource locator where the displayed content is located, an application identifier of an application used to display the displayed content, metadata associated with the displayed content, and/or a geographic location of the client device performing the search,” Huang paragraph 0113; “In other embodiments, the client device 104 may further include an image recognition module (not shown) which may identify one or more objects in the part of the image that is defined by the region of content or is part of the identified subject matter (e.g., a face, a landmark, a product, etc.). The client device 104 may then formulate a search query using the identified one or more objects and perform an image search for the user 102,” Huang paragraph 0104);
performing a search of content based upon the context (“At block 1610, a search using the search query may be automatically caused to be performed in response to completion of the search gesture,” Huang paragraph 0114) to identify a first set of search results (“At block 1612, search results are displayed on the display of the client device 104,” Huang paragraph 0114); 

providing the first set of search results and the plurality of potential query search terms through the client device (“The search query formulated by the client device 104 and/or the one or more search results 304 or 800 presented to the user 102 may include one or more search entities 900,” Huang paragraph 0082; Huang Figure 8 search entities in text box displayed alongside search results); 
responsive to receiving a selection of the first potential query search term of the plurality of potential query search terms, filtering the first set of search results based upon the first potential query search term to generate a filtered set of search results (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082); and
providing the filtered set of search results through the client device (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082).
However Huang does not appear to explicitly disclose:
an image of an entity performing an activity; and 
(ii) evaluating the image, utilizing image recognition, to identify the activity being performed in the image by the entity in the image.
Zadeh teaches:
an image of an entity performing an activity (“This is also useful for analyzing and classifying Facebook.RTM. and photo album sites, e.g. for face or iris recognition, e.g. to identify, track, or classify 
(ii) evaluating the image, utilizing image recognition, to identify the activity being performed in the image by the entity in the image (“In one embodiment, the system is used for recognition of face… recognizing posture, action, or pose (e.g. for mood, situation, or status analysis, e.g. resulting in the analysis that "Jim is running & he looks scared", or "RUNNING+SCARED" as attributes to JIM),” Zadeh paragraph 2617, identifying the context of the image by identifying the person in the image and the activity he/she is perfoming).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Huang to identify an action being performed by a subject of a photo as taught by Zadeh. One would have been motivated to make such a combination so that more context information could be used for formulating search queries, thus resulting in search queries that are more focused for the user.
However neither Huang nor Zadeh appear to explicitly disclose:
at least one of: 
responsive to determining that the first set of search results comprises less than a first threshold number of search results: 
expanding the search by at least one of adding one or more optional keywords to search parameters or making one or more required keywords in the search parameters optional; and 
determining a second set of search results based upon the expanding; 
or 
responsive to determining that the first set of search results comprises more than a second threshold number of search results: 
narrowing the search by adding one or more required keywords to the search parameters; and 

Alexander teaches:
at least one of: 
responsive to determining that the first set of search results comprises less than a first threshold number of search results (“responsive to determining that the results are not acceptable, based at least on determining that the number of results returned for the query is greater or less than a threshold number, presenting the results of the query on the interface, wherein each result presented is associated on the interface with an indication that the result is to be retained or to be removed,” Alexander claim 1, query can be modified based on the number of results being below a threshold number; “In still other examples, the concepts are not displayed to the user, and one or more iterations query revision can occur automatically,” Alexander column 10 lines 18-20): 
expanding the search by at least one of adding one or more optional keywords to search parameters or making one or more required keywords in the search parameters optional (“In some examples, after determining concept words for one or more of inclusion and exclusion, the user can cause the query as revised to be resubmitted (612), such as by selecting refine search link 1530. In other examples, after determining such concept words, query revision and submission can occur automatically, such that the user does not need to explicitly indicate that the query should be resubmitted,” Alexander column 10 lines 12-18, words can be included or excluded from the search query; “In the above description, analysis and concept identification for inclusion or exclusion can use information available from each search engine. For example, common elements from all accepted and/or rejected entries can be identified. These common elements can be added to the query as the appropriate Boolean statements (or in whatever form the search query must take as dictated by each specific target search engine),” Alexander column 11 lines 32-39; “In another example, the initial trial query can include the name of the user, a current employer and a past employer. Logical operators can be included to specify that results returned should have all search terms, at least one search term, or a 
determining a second set of search results based upon the expanding (“…then the results are presented (504) on an interface (e.g., provided for display in a browser, such as in UI 127 implemented using browser 126),” Alexander column 7 lines 63-66); 
or 
responsive to determining that the first set of search results comprises more than a second threshold number of search results (“FIG. 5 depicts that a determination whether a number of results returned for a trial query is greater than a threshold number (alternatively, greater or equal to a threshold), and if so, then the trial query is revised (503), and the depicted method can return to submitting (406) the revised trial query to the search engine (identified by reference 417),” Alexander column 7 lines 44-50): 
narrowing the search by adding one or more required keywords to the search parameters (“For example, in one example, a first trial query can use the name of a person as two separate words, and if too many results are returned, then the trial query can be modified to include the name as a phrase search. In another example, a current employer can be included in a first modification,” Alexander column 7 lines 50-55); and 
determining the second set of search results based upon the narrowing (“If the number of results is not greater than the threshold, then the results are presented (504) on an interface (e.g., provided for display in a browser, such as in UI 127 implemented using browser 126),” Alexander column 7 lines 63-66).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Huang to expand or narrow a search query in response to receiving too few or too many results as taught by Alexander. One would have been motivated to make such a combination so that more “complex search queries to generate more relevant results” could be created (Alexander column 2 lines 32-35).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20130006957 A1, hereinafter Huang) in view of Zadeh et al. (US 20140201126 A1, hereinafter Zadeh) in further view of Alexander (US 7831609 B1) in further view of Mei et al. (US 20120294520 A1, hereinafter Mei).

As to claim 4, Huang as modified by Zadeh and Alexander further discloses the method of claim 1, the providing the related content comprising: 
providing a second user interface comprising search results corresponding to related content (“FIG. 8 shows an example of the result of expanding the window including the one or more search results caused by the expansion gesture 700. As shown in FIG. 8, expanded search results 800 is displayed in a full window or full screen mode,” Huang paragraph 0081).
However neither Huang nor Zadeh nor Alexander appear to explicitly disclose responsive to a user selecting a search result for a related content item, displaying a third user interface comprising the related content item.
Mei teaches responsive to a user selecting a search result for a related content item, displaying a third user interface comprising the related content item (“The user may click on any of the search results to obtain detailed information,” Mei paragraph 0038).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to allow the user to view a page associated with a search result as taught by Mei. One would have been motivated to make such a combination so that the user could view more information about the page than what is provided in Huang’s search result preview, resulting in greater utility for the user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20130006957 A1, hereinafter Huang) in view of Zadeh et al. (US 20140201126 A1, hereinafter Zadeh) in further view of Alexander (US 7831609 B1) in further view of Lucovsky et al. (US 20070130126 A1, hereinafter Lucovsky).

claim 5, Huang as modified by Zadeh and Alexander further discloses the method of claim 1, the identifying the content based upon a message (“For example, the user 102 may be reading an email using an email application. The user 102 may want to search certain information included in the email. The user 102 may then perform a search gesture to define a region of content including or substantially including the desired information to be searched in the email as described above. The client device 104 may then perform a search,” Huang paragraph 0101; “The presented content within the desktop environment 1302 may include text, an image, a representation of audio content and/or video content, etc. In embodiments, additional or alternative applications may be running on the client device 104 resulting in display of various types of content. For example, a web enabled application (e.g., a web browser, an email application, a news application)… as well as corresponding content can be presented,” Huang paragraph 0089).
However neither Huang nor Zadeh nor Alexander appear to explicitly disclose the identifying the context based upon a location of a sender of a message.
Lucovsky teaches the identifying the context based upon a location of a sender of a message (“As an example of refining search queries based on the users of the content creation application 218/235 or based on users to whom messages are addressed, consider the exemplary email message illustrated in FIG. 14. In email message 1400, the sender of the email message is informing the recipient of the email of a local restaurant (‘Cafe Del Sol’) at which they are to meet. To support this message, the sender has added search results 1460 from a local search engine that were selected from local results 1445. In implementations consistent with aspects of the invention, the search results may be based on search queries that were automatically refined to include references to the locations of the sender of the email message or the recipient of the email message. For example, local search result 1461 may link to a local search engine result web page that includes a map showing the location of the restaurant relative to the location of the recipient of the email message. The location of the email recipient may be known from information entered by the recipient when signing up for an email account if the recipient of the email message is using the same email platform as the sender,” Lucovsky paragraph 0087).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to use the location of a sender of a .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20130006957 A1, hereinafter Huang) in view of Zadeh et al. (US 20140201126 A1, hereinafter Zadeh) in further view of Alexander (US 7831609 B1) in further view of Lucovsky et al. (US 20070130126 A1, hereinafter Lucovsky) in further view of Klassen (US 20090181651 A1).

As to claim 6, Huang as modified by Zadeh, Alexander and Lucovsky discloses the method of claim 5, however neither Huang nor Zadeh nor Alexander nor Lucovsky appear to explicitly disclose the location of the sender of the message determined based upon an IP address associated with the sender.
Klassen teaches the location of the sender of the message determined based upon an IP address associated with the sender (“If the sender's contact information is not stored in the user's address book, then the location of the sender can be determined from the area code of the incoming telephone call or from the IP address of the incoming e-mail,” Klassen paragraph 0031).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to determine the location of a sender via his/her IP address as taught by Klassen. One would have been motivated to make such a combination so that there are more ways to determine a sender’s location thus allowing the sender location identification mechanism to be more robust.

As to claim 14, Huang as modified by Zadeh, Alexander and Lucovsky discloses the method of claim 5, however neither Huang nor Zadeh nor Alexander nor Lucovsky appear to explicitly disclose the location of the sender of the message determined based upon an address book entry associated with at least one of the sender or recipient of the message.
Klassen teaches the location of the sender of the message determined based upon an address book entry associated with at least one of the sender or recipient of the message (“The sender's location 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to determine the location of a sender via his/her IP address as taught by Klassen. One would have been motivated to make such a combination so that there are more ways to determine a sender’s location thus allowing the sender location identification mechanism to be more robust.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20130006957 A1, hereinafter Huang) in view of Zadeh et al. (US 20140201126 A1, hereinafter Zadeh) in further view of Alexander (US 7831609 B1) in further view of DuPue et al. (US 20090063448 A1, hereinafter DePue).

As to claim 8, Huang as modified by Zadeh and Alexander discloses the method of claim 1, however neither Huang nor Zadeh nor Alexander appear to explicitly disclose the filtered set of search results comprising a local network search result.
DePue teaches the filtered set of search results comprising a local network search result (“The server search engine 125 may be designed to return search results across a local area network in addition to remote services and the internet. In some cases, a local search engine 114 may perform a search of local data stores 116 while a search query is sent to the server search engine 125 for local area network search results,” DePue paragraph 0042).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to search local area networks in addition to the internet searches as taught by DePue. One would have been motivated to make such a combination because Huang’s gesture-based search techniques “may be used to search the Internet, local memory of the client device, or any other corpus of data.” (Huang paragraph 0036).

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. As to the arguments concerning 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120166450 A1 to Choi et al. discloses a search system and search method for recommending reduced query where 
US 20080275869 A1 to Herberger et al. discloses a system and method for a digital representation of personal events enhanced with related global content where search query terms are replaced with broader terms when the number of search results is less than a threshold; and
US 20140188862 A1 to Campbell et al. discloses search result snippets for structured search queries where search queries can be broadened when the number of search results is less than a threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171